DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-5, 7, 9, 12-19 and 21-27 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group II (Claims 12-19 and 21-27) and of the species (enzyme: amylase) in the reply filed on 06/13/2022 is acknowledged.  Claims 1, 3-5, 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/13/2022.

Claims 12-19 and 21-27 were examined on their merits.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites, “…further comprises an enzyme selected from the group consisting of amylase, optionally α-amylase, glucoamylase, pectinase, mannanase, phytase and protease, and a mixture thereof”.  It is unclear if the optionally alternative enzymes are all optional, meaning that amylase is the only species or if the optional alternative enzyme only refers to α-amylase.  It is unclear which interpretation of the optional alternatives are intended to be included in the claim.

Claim 22 recites the limitation "the liquefaction process".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim has been interpreted as being dependent upon Claim 21.

Claim 23 recites the limitation "pre-saccharification or saccharification".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim has been interpreted as being dependent upon Claim 21.

Regarding claim 25, the phrases "such as" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitations have been interpreted as part of the claimed invention.

Claim 26 recites the limitation "the by-product or residue".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim has been interpreted as being dependent upon Claim 21.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim 19 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites; the second enzyme composition comprises a beta-1,3-glucanase, a 1,6-beta-glucanase and a xylanase.  However, Claim 12 already recites the second enzyme composition contains beta-1,3-glucanase and Claim 18 already recites 1,6-beta-glucanase.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15, 17-19 and 21-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Milos et al. (US 2013/0330791 A1).


Milos et al. teaches an embodiment method of improving the quality of by-products or residues derived from fermented mash comprising:
subjecting a fermented mash during fermentation to a composition comprising an enzyme or mixture of enzymes (therefore interpreted as a “first” enzyme composition) and separating the desired fermentation product (Pg. 12, Paragraph [0242]);
 wherein the enzyme composition may comprise hemicellulase, such as xylanase; cellulase, amylase, such as α-amylase (Pg. 12, Paragraph [0249]).
Milos et al. further teaches the fermentation may be performed simultaneously with saccharification (SSF) in the presence of yeast and enzymes such as hemicellulase(s) and/or specific endoglucanase(s) (Pg. 7, Paragraph [0105]).

Milos et al. further teaches another embodiment method of producing ethanol from starch containing material, said method comprising the steps of:  i) converting starch containing material to fermentable sugars, ii) fermentation of the fermentable sugars with a microorganism to fermented mash, iii) subjecting the fermented mash after the fermentation process to an enzyme composition comprising an enzyme or a mixture of enzymes (therefore interpreted as a “second” enzyme composition) iv) separation of the ethanol in the fermented mash by distillation (Pg. 14, Claim 25);
wherein the enzyme composition further comprises beta-1,3-glucanase and a xylanase (Pg. 14, Claim 29).

Milos et al. further teaches a method of producing ethanol from corn, comprising the steps of:
milling the corn (Pg. 11, Paragraph [0190]);
liquefying the corn, in the presence of α-amylase at a pH of 5.6-6 (within the claimed pH range of 4.5-6) (Pg. 1, Paragraphs [0191]-[0194];
saccharifying the liquefied material (Pg. 11, Paragraph [0196]);
fermenting the saccharified material with yeast (Pg. 11, Paragraph [0199],
wherein the yeast may be S. cerevisae (Pg. 7, Paragraph 0101]);
distilling the fermented material to provide ethanol and whole stillage (Pg. 11, Paragraph [0203]);
separating the whole stillage into a wet grain/cake fraction (obtained by centrifugation, see Pg. 2, Paragraph [0040]) and thin stillage (Fig. 1 and Pg. 11, Paragraph [0204]);
and separating the desired fermentation by-product (DDGS, DDG and syrup) from the wet grain fraction and thin stillage (Fig. 1).
 
Milos et al. additionally teaches a separate embodiment method of improving the quality of by-products or residues derived from fermented mash comprising a “second” enzyme composition comprising a beta-1,3-glucanase, a 1,6-beta-glucanase and a xylanase (Pg. 14, Claim 7).

The teaching of Milos et al. was discussed above.

Milos et al. did not teach a combined method wherein fermentation is carried out in the presence of a first enzyme composition comprising at least one hemicellulase, as required by Claim 12.
or wherein the second enzyme composition further comprises a 1,6-beta-glucanase, as required by Claims 18 and 19.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the separately taught embodiments of Milos et al. into a combined method for producing ethanol because this is no more than the combining of prior art elements according to known methods (specific enzyme treatments during and after fermentation) to yield predictable results (production of ethanol from fermentation mash and improved quality of by-products or residues derived from fermented mash).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to achieve two beneficial results (discussed above) in one method.  There would have been a reasonable expectation of success in making this combination because Milos et al. separately teaches each claimed element in its disclosure.  

With regard to Claim 13, Milos et al. teaches the (first) enzyme composition may comprise hemicellulase, such as xylanase (Pg. 12, Paragraph [0249]).

With regard to Claim 14, Milos et al. teaches the (first) enzyme composition may comprise cellulase (Pg. 12, Paragraph [0249]).
With regard to Claim 15, Milos et al. teaches the fermentation may be performed in the presence of yeast and enzymes such as hemicellulase(s) and/or specific endoglucanase(s) (Pg. 7, Paragraph [0105]).

With regard to Claim 17, Milos et al. teaches the (first) enzyme composition may comprise amylase, such as α-amylase (Pg. 12, Paragraph [0249]).

With regard to Claim 23, Milos et al. further teaches the fermentation may be performed simultaneously with saccharification (SSF) in the presence of yeast and enzymes such as hemicellulase(s) and/or specific endoglucanase(s) (Pg. 7, Paragraph [0105]).

With regard to Claim 24, Milos et al. teaches subjecting a fermented mash during fermentation to a composition comprising an enzyme or mixture of enzymes (first enzyme composition) and separating the desired fermentation product (Pg. 12, Paragraph [0242]).

With regard to Claim 25, Milos et al. teaches fermenting the saccharified material with yeast (Pg. 11, Paragraph [0199], wherein the yeast may be S. cerevisae (Pg. 7, Paragraph 0101]).

With regard to Claims 26 and 27, Milos et al. teaches corn as the starch-containing material (Pg. 11, Paragraph [0190]) and the desired fermentation by-products (DDGS, DDG and syrup) (Fig. 1).

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Milos et al. (US 2013/0330791 A1) in view of Chandel et al. (2010).

The teaching of Milos et al. was discussed above.

Milos et al. did not teach wherein the endoglucanase is a carboxymethylcellulase (CMCase), as required by Claim 16.

Chandel et al. teaches a method of SSF of lignocellulosic biomass (sugarcane) in the presence of yeast and the endoglucanase CMCase (Pg. 125, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing ethanol from corn of Milos et al. whom teaches that fermentation may be performed simultaneously with saccharification (SSF) in the presence of yeast and enzymes such as hemicellulase(s) and/or specific endoglucanase(s) with the use of the specific endoglucanase CMCase as taught by Chandel et al. above, because this is no more than the selection of a specific known endoglucanase based on its suitability for use in SSF in place of a generic endoglucanase for the same purpose.  
Those of ordinary skill in the art would have been motivated to make this modification because while Milos et al. teaches the use of endoglucanase in SSF, it does not provide any specific endoglucanase for that purpose.  There would have been a reasonable expectation of success in making this modification because Milos et al. teaches that endoglucanase are useful in SSF and Chandel et al. provides a specific endoglucanase known to be useful in SSF.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/21/2022